MEMORANDUM OPINION

No. 04-05-00386-CV

EX PARTE Frank Jermaine WILLIAMS

Original Habeas Corpus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Justice
Karen Angelini, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   June 22, 2005

PETITION FOR WRIT OF HABEAS CORPUS DENIED
            On June 10, 2005, Frank Jermaine Williams filed a petition for writ of habeas corpus,
complaining that his constitutional right to a speedy trial has been violated and, as such, he is entitled
to dismissal of all charges against him. It is well-settled that a defendant may not use pretrial habeas
corpus to obtain the dismissal of criminal charges on speedy trial grounds. Ex parte Weise, 55
S.W.3d 617, 620 (Tex. Crim. App. 2001); Ex parte Delbert, 582 S.W.2d 145, 146 (Tex. Crim. App.
1979). We, therefore, deny Williams’s petition for writ of habeas corpus.
                                                                                    PER CURIAM